DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 10,530,249).
Regarding claim 1, fig. 1 of Lee teaches a voltage converter, comprising: a charge pump [15, SW1-SW4, C1, 16], comprising an input capacitor [15], wherein two ends of the input capacitor are electrically connected to an input end [at VIN] and a ground end respectively; and a switching circuit [SW5-SW8, C2], comprising: a first switch [SW5], a second switch [SW6], a third switch [SW7], and a fourth switch [SW8] that are connected in series, wherein the first switch is electrically connected to the input end, and the fourth switch is electrically connected to the ground end; and a capacitor [C2], connected in parallel with the second switch and the third switch, wherein an output end [at VBAT] is electrically connected between the second switch and the third switch.

Regarding claim 3, fig. 1 of Lee teaches wherein one end of the first switch is electrically connected to the input end; another end of the first switch is electrically connected to one end of the second switch and one end of the capacitor; another end of the second switch is electrically connected to one end of the third switch and the output end; another end of the third switch is electrically connected to one end of the fourth switch and another end of the capacitor; and another end of the fourth switch is 8electrically connected to the ground end.
Regarding claim 4, fig. 1 of Lee teaches wherein one end of the fifth switch is electrically connected to the input end and one end of the input capacitor; another end of the fifth switch is electrically connected to one end of the sixth switch and one end of the flying capacitor; another end of the sixth switch is electrically connected to one end of the seventh switch, the another end of the second switch, the end of the third switch and the output end; another end of the seventh switch is electrically connected to one end of the eighth switch and another end 
Regarding claim 5, fig. 1 of Lee teaches wherein one end of the output capacitor is electrically connected to the output end, and another end of the output capacitor is electrically connected to the ground end.
Regarding claim 8, this claim is merely a method to operate the circuit having structure recited in claim 1.  Since Lee above teaches the structure, the method to operate such a circuit is similarly disclosed. Current path in 12 of fig. 1 shows where current path passes through SW8, C2, and SW6 avoiding the input capacitor. Buck conversion is shown through output voltage VBAT, which is half of VIN. 
Regarding claims 9 and 10, these claims are merely methods to operate the circuit having structure recited in claims 2-5.  Since Lee above teaches the structure, the methods to operate such a circuit are similarly disclosed.

Claim 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hukel (US 2019/0312514).
	Regarding claim 8, fig. 10 of Hukel teaches an operating method of a voltage converter, wherein the voltage converter comprises a charge pump [fig. 10 except 610 and 630] and a switching circuit [610, 630] that are electrically connected to each other, the charge pump comprises an input capacitor [CIN], and the operating method comprises: controlling the switching circuit and the charge pump, and enabling a current path of the charge pump to pass through the switching circuit and to avoid the input capacitor (fig. 10 shows current path not .

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 6, fig. 1 of Lee teaches the device as indicated above except for where the first to eighth switches are metal-oxide semiconductor. However, fig. 2 of Lee teaches implementing switches in a charge pump using MOS (eg. 21-24 are implemented with NMOS). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the switches with NMOS as taught in fig. 2 of Lee for the purpose of utilizing a suitable and well-known type of switch design.
Regarding claim 7, the combination as indicated above teaches wherein the metal-oxide semiconductor is an N-type metal-oxide semiconductor. 
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.